Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, [24 March 1776]: extract
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


This paragraph extracted and translated from Dubourg’s letter, the original of which has disappeared, introduced a man who played a considerable role in the first two years of the war. The Chevalier Gilles-Jean Barazer de Kermorvan (1740–1817) was the scion of a Breton family. He entered the French army at eighteen, but five years later his corps was disbanded; he then took service with the Ottomans during their war against Russia, and rose to be a brevet colonel of engineers. The end of the war left him unemployed, and by March of 1776 he was in Paris. A fellow officer introduced him to Dubourg, who concluded after one conversation that Kermorvan was “un zelé defenseur, un preux Chevalier qui ne craint point de franchir les monts et les mers, pour chercher de glorieuses aventures, et combattre pour la liberté des hommes comme les anciens Preux pour l’honneur des Dames.” The Chevalier was leaving the next day, Dubourg added, to offer his services to America. He reached New York in June and, as one of the first French volunteers, attracted immediate interest. Washington supplied him with a letter of introduction to Congress, and Gates with one to Franklin. He was cordially received in Philadelphia, and within a few weeks was put to work. By late July he was outlining to Franklin his ideas for defending the coast.
 
[March 24. 1776.]
I very seriously think that the Chevalier de Kermorvan is one of the best Men your Country can acquire, he has already embraced its sentiments, and neither demands nor has the ambition of obtaining any Rank, untill his Zeal and talents have been experienced. He is even willing to devote himself to all dangers as a simple Volunteer with as good and Chearfull a Will as if he had the cheif Command, besides he appears to me well instructed in the Military Art of which our Foibbles hardly know the Name. &ca.
Extract of a Letter from Mr. Dubourg to Doctor Franklin Dated Paris March 24. 1776.
 
Notation: Extract 24th. June 1776 Lre from Monsr Dubourg at Paris to Dr Franklin recomending Monsr Kermovan reced 28th. June before Bd of War